Cdeoacecessoeeedses

 

Case 20-10343-LSS Doc 4839 Filed 05/24/21 Page1of4

Bube. 2. 8.1.

\O-/6-Al

re Jc
148 Le Men
Nar Mtsy

FILED
2021 MAY 24 AM 9: 56

US BANKRUPT NY
NISTRICT OF DELAWAtE

  
  
 

Case 20-10343-LSS Doc 4839 Filed 05/24/21 Page 2of4

eceeceoddio

we
®
*
*
-@
e

 
 

Page

Filed 05/24/21

-LSS. Doc 4839

 

ee ppeosegeece Yeeseseooaeee

 
 
7
ee PN Fie

SALT LAKE CITY UT 840

 

17 MAY 2021 PM 3 L

 

i ifLEd ec}

 

pijusned yh Ehsfoe] PERU PDs gall Hbesedsscucd fg) pl] Ey pedy

wt
—
oO
wt
o
>)
Oo
a
a
N
—
wt
N
—
Lo
oO
TT
®
ir
oO
& Hwa
0
wt
oO
oO
QA
wn
wn
—
C9
t
Cc
oO
=
oO
N
D
O
O
